Exhibit 99.1 Press release WiLAN to Present at 2ealmakers Forum OTTAWA, Canada – November 30, 2015 – WiLAN (TSX:WIN) (NASD:WILN) today announced the Company will present at the 2ealmakers Forum being held at Apella Event Space in New York, NY. The presentation will take place on Monday, December 7, 2015 at 8:30am Eastern Time. Presenting from WiLAN will be Jim Skippen, President & Chief Executive Officer. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ and is included in the S&P/TSX Dividend and Dividend Aristocrats Indexes.For more information: www.wilan.com.
